Citation Nr: 1738460	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an initial rating in excess of 50 percent prior to May 14, 2014, and a rating in excess of 70 percent effective from May 14, 2014, for a mood disorder with generalized anxiety disorder.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), effective prior to May 14, 2014.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a mood disorder, not otherwise specified, with generalized anxiety disorder, and assigned an initial 30 percent disability rating, effective from September 29, 2011.  By March 2014 rating decision, the RO granted an initial 50 percent disability rating for mood disorder with generalized anxiety disorder, effective from September 29, 2011.  

In July 2015, the Board remanded this matter for further development, to include obtaining recent VA treatment records as well as a VA examination to determine the current severity of the service-connected mood disorder with generalized anxiety disorder and whether the service-connected psychiatric disability prevents the Veteran from securing or following gainful employment.  The Board finds that there has been substantial compliance with the July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By February 2017 rating decision, the RO granted a 70 percent rating for mood disorder with generalized anxiety disorder, effective from May 14, 2014, and also granted a TDIU rating, effective from May 14, 2014.  In July 2017, the Veteran filed a notice of disagreement (NOD) with the February 2017 rating decision, asserting that disagreed with the ratings assigned for his PSTD and  However, as the maximum ratings have not been assigned, these matters remain on appeal and a separate NOD is not necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).





FINDINGS OF FACT

1. Effective prior to May 14, 2014, the Veteran's symptoms due to the service-connected mood disorder with generalized anxiety disorder were productive of no more than mild to moderate occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

2. Resolving reasonable doubt regarding the degree of disability in favor of the Veteran, effective on and after May 14, 2014, the Veteran's symptoms due to the service-connected mood disorder with generalized anxiety disorder were productive of total occupational and social impairment. 

3. Prior to May 14, 2014, the most probative evidence of record demonstrated that the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent, for mood disorder with generalized anxiety disorder, prior to May 14, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code (DC) 9435 (2016).

2. The criteria for a 100 percent rating for mood disorder with generalized anxiety disorder, effective on and after May 14, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, DC 9435 (2016).

3. Effective prior to May 14, 2014, the criteria for the assignment of a TDIU rating were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2013.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran and VA examinations were conducted in April 2011, January 2013, and July 2016.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

On a VA examination in April 2011, the diagnosis was left shoulder, degenerative joint disease.  For employment history it was noted that the Veteran's usual occupation was manufacturing aerospace engineer, and that he was unemployed for the past 1 to 2 years, not retired, but set to retire that year.  He stated he was let go from his last job.  The examiner opined that the Veteran's left shoulder degenerative joint disease had significant effects on his occupation, including decreased mobility, decreased manual dexterity, problems lifting and carrying, decreased strength of the upper extremity, and pain.  He stated that he was required to climb into planes to perform several of his job duties which was difficult for him to perform and left him in precarious situations.  

VA treatment records show that in May 2011, the Veteran reported he felt "stress every day" in reference to his military discharge.  He reported he worked as a manufacturing engineer for 33 years.  He lost his last full time job as a contractor when he walked in on his boss and her boss, after which he was moved to the night shift and he could not handle the hours so he quit.  On mental status examination the Veteran was alert, oriented, and cooperative, speech was clear and coherent, and his mood was at times euthymic, irritated, and frustrated over his departure from the military.  His affect was congruent with mood, and thoughts were logical and goal directed.  There was no indication of hallucinations.  He denied suicidal and homicidal ideation.  His insight and judgment were fair, and no indications of memory deficits.  He denied feelings of hopelessness or suicidal thoughts.  The diagnosis was major depressive disorder, in partial remission, and a GAF score of 70 was assigned.  In September 2011, his responses to questions involving the severity of his anxiety and depression revealed he had severe anxiety and depression.  He had not felt any change in mood from his medication changes, and his scores for anxiety and depression had gone up but he thought that was situational to stressors in his life.  His mood was described as extremely angry and depressed, and he had thoughts that an end to all his stress and anxiety would be inevitable but he denied any suicidal plan or intent.  He again mentioned his anger about his general discharge that he had been trying to get upgraded to an honorable discharge for 40 years.  It was noted that he was trying to get disabled veteran benefits to start an aerospace business, and reported that the possible job offer he had to go back to work in the aerospace field fell through.  His recent stressors included a contract he signed to have a lanai built as well as his wife's stress at work.  He reported he was able to relax when reading.  His sleep was disrupted by pain and he reported he did not like the side effects of pain medications.  

In September 2011, the Veteran applied for vocational rehabilitation services.  In a letter dated in October 2011, from VA Vocational Rehab & Employment, the Veteran was advised he had been determined entitled to Chapter 31, Vocational Rehabilitation and Employment Services as of October 2011, and that he was now in Vocational Exploration for a suitable and marketable vocational goal.  

An October 2011 VA Counseling Record Narrative Report shows that a vocational rehabilitation counselor found that the Veteran had "a vocational impairment", that his service-connected disability contributed to his vocational impairment, and that he had not overcome the effects of the vocational impairment.  It was noted that the Veteran had a serious employment handicap, and that achievement of a vocational goal was deferred.  His last job ended in June 2009 when he refused to work the night shift.  The restrictions from his service-connected limited arm motion condition prevented him from preparing for, obtaining, or maintaining employment in the full range of jobs, and the restrictions from his non-service connected diabetes, high blood pressure, high cholesterol, and history of depression, vocationally limited him from overexertion and highly demanding physical work, and constituted barriers to suitable, stable and gainful employment.  The counselor concluded that due to the fact that the Veteran was found to have an impairment of employability, which resulted in substantial part from his service-connected disabilities, and which had not been overcome, he had an employment handicap.  It was also noted that the feasibility of achievement of a vocational goal could not reasonably be determined as a vocational goal had not been identified and it was undetermined whether the Veteran's physical and mental conditions were stable for him to train for a future goal.  The counselor also noted that based on his test scores, the Veteran was shown to be compatible with his interests, abilities, and aptitudes to successfully pursue a profession in the technology field.  The counselor indicated that the Veteran would be provided services through Vocational Rehabilitation and Employment-Chapter 31, to develop necessary skills, including vocational testing, exploration, case management, and referrals as needed.

In a statement dated in November 2011, the Veteran indicated that because of "the complex demands posed before [him] in Ch. 31 pursuits [he had] decided to withdraw from participation".  In a letter dated in December 2011, from VA Vocational Rehab & Employment, the Veteran was advised his vocational rehabilitation program had been discontinued because he withdrew after noncompliance with the extended evaluation needed to determine the feasibility of him returning to work, and because of failure to pursue.

VA treatment records further show that in a November 2012 telephone contact, the Veteran was called after he did not show for an appointment; he denied suicidal or homicidal ideations, intentions, or plans.  In January 2013 the Veteran underwent a psychiatric evaluation for anxiety and depression after reporting that counseling did not help and he continued to have depression.  He reported periodic negative thoughts of wishing he were dead, but no suicidal or homicidal ideation or history thereof.  He reported his sleep was mixed with anxiety dreams of his service.  He had feelings of helplessness and hopelessness at times.  He denied active suicidal or homicidal ideations, plans, or intent.  There was no evidence of psychosis or delusional thinking.  It was noted that he had been retired for two years.  His support system included his spouse, family, and friends.  On mental status examination the Veteran was alert and oriented, had good hygiene, and was cooperative and made good eye contact.  Speech and thought processes were normal.  His mood was dysphoric and his affect congruent.  He denied hallucinations and delusions.  His insight was good and judgment intact.  The diagnosis was dysthymia and a global assessment of functioning (GAF) score of 60 was assigned.

On a VA examination in January 2013, the diagnoses were mood disorder and generalized anxiety disorder.  A GAF score of 62 was assigned.  The examiner summarized the Veteran's level of impairment due to his mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted that the Veteran had been married to his current wife for 36 years, with episodic marital discord, and was close to his wife and two adult sons.  He had no trusted friends and limited socialization with his family due to his depression and pain symptoms.  He spent most of his time engaged in solitary activities in and around his home, sustained occasional phone contacts with his two sisters, but was estranged from his brother.  It was also noted that he worked successfully as a manufacturing engineer prior to his retirement in 2010, but had "ups and downs" in his work focus, quality, and interactions with co-workers and customers due to his chronic depression.  The symptoms that applied to his mental diagnoses included:  depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

VA treatment records show that in May 2013, the Veteran was seen for therapy; it was noted that he had been retired for the past 4 years and was looking for work.  He ruminated over past relationship problems, and reported he did not have close relationships with his two adult sons.  On mental status examination he was oriented, his memory was grossly intact, and his concentration was adequate.  His mood was dysphoric and his affect was stable and congruent with mood.  He was assessed for suicidal and homicidal risk, and denied any acute crisis or significant psychosocial changes.  He also denied thoughts of harming himself or others. 

VA treatment records show that in January 2014, the Veteran's mood was improved and stable, his sleep was described as stable, and he denied having suicidal or homicidal ideations, or delusions.  He was oriented and grooming was described as good.  On May 14, 2014 he reported feeling depressed, with decreased concentration, motivation, and socialization.  He was unable to identify a particular stressor that may be contributing.  He reported he was taking his medications, and his sleep was stable, but noted it could be variable.  He and his wife were getting along well.  He denied suicidal and homicidal ideation.  He denied hallucinations or delusions, was alert and cooperative, and had good grooming and good eye contact, but was noted to have a depressed mood.  His medications were adjusted and the diagnosis was listed as major depressive disorder.  

In June 2014, the Veteran's private psychologist, Dr. H.-G., completed a VA Form 21-0960P-2, Mental Disorders Disability Benefits Questionnaire, and diagnosed mood disorder secondary to medical condition.  The examiner summarized the level of impairment due to the Veteran's mental diagnosis as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the Veteran was socially isolated and withdrawn.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of mood and motivation, difficultly in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and suicidal ideation.  The Veteran reported having suicidal ideation, was socially isolated and withdrawn, and experienced a loss of interest in things he used to enjoy, as well as near continuous depression and anxiety, and short-term memory problems.  The psychologist opined that the Veteran "[could not] sustain the stress from a competitive work environment and [could not] be expected to engage in gainful activity due to his mood disorder" and also completed a form regarding the impact of the Veteran's mental disorder on his ability to do work-related activities.  On mental status examination, the Veteran's attention was normal and concentration appeared variable; his speech flow was delayed; his thought content was appropriate; and his thoughts were goal-directed.  There was no report of overt hallucinations.  His mood was depressed and affect was restricted.  He was vague in response, irritable, and seemed despondent. 

In an addendum to Dr. H.-G.'s report dated in June 2014, it was noted that the Veteran had reported he had no friends except his spouse, and did not let anyone get close to him.  It was noted that the Veteran received assistance from his spouse in performing his daily living tasks, and that his spouse had to remind him to maintain personal hygiene.  A GAF score of 50 was noted, and Dr. H.-G. believed the Veteran's mood disorder and social impairment were emotionally debilitating.  Dr. H.-G. also opined that the severity of the Veteran's symptom complex related back to his original claim in September 2011.  It was noted that the Veteran reported suicidal ideation, but denied plans or intent.  He had chronic sleep impairment, including trouble falling asleep and broken sleep, and reported a loss of interest in things he used to enjoy, low energy and motivation, and belonged to the American Legion and Disabled American Veterans but did not attend meetings.  Dr. H.-G. opined that the Veteran's debilitating depression had caused a remarkable decline in his quality of life, and he could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his mood disorder.  The Veteran reported he was hard to get along with when discussing job performance, and when discussing verbal confrontations with coworkers he remarked it was nothing serious.   

VA treatment records showed in July 2014, it was noted that the Veteran was still depressed in spite of his medication dose being increased.  He was getting along with his wife, and denied suicidal and homicidal ideation.  In January 2015, he reported he intermittently saw snakes and spiders, but denied having delusions or auditory hallucinations, and his mood was still described as depressed.  In December 2016 he reported rarely seeing snakes or spiders. 

On a VA examination in July 2016, the Veteran's mental disorder diagnosis was listed as major depressive disorder, recurrent, moderate, with anxious distress.  The examiner summarized the Veteran's level of impairment due to his mental disorder diagnosis as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  It was noted that the Veteran had an okay relationship with his wife of 41 years and with his sons, but was alienated from people, did not talk with family members, and had no friends.  He tended to withdraw and did not socialize, and stated that his wife did not have friends either.  He reported he and his wife went out to dinner and made occasional trips to Savannah, but he also just stayed at home, watched television, and read.  It was noted that his wife apparently did everything and he stated he had no motivation.  He had not played golf in 10 years.  It was noted that the Veteran's main occupation was as a manufacturing engineer, and his last job was as a contract engineer in South Carolina for about 17 months when he was working 60-84 hours a week.  He reported that when he changed to night shifts he had a difficult time, missed a couple days of work, was fired in 2007 and had not worked since then, but was 62 years old at the time and took Social Security at 63.  He reported he was hard to get along with and distrustful.  He was chronically depressed and suicidal, but had not acted on suicidal thoughts.  The symptoms attributed to his mental disorder included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivate and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Further, on the VA examination in July 2016, the examiner observed that the Veteran was untidily dressed and appeared unkempt, maintained good eye contact, was calm, cooperative, and answered questions willingly, and appeared fatigued.  He denied current active thoughts, plans, or intents of suicide.  He stated he had visual hallucinations of seeing snakes all the time.  The diagnosis was major depressive disorder, recurrent, moderate, with anxious distress.  It was noted that the Veteran remained very depressed, chronically suicidal, and isolated, and his main interaction was with his wife.  He had severe anhedonia, took no pleasure in any activities, had to be told to shower and change his clothes by his wife, and she had to monitor him regularly.  He did no chores at home and had no motivation to do anything other than read or watch TV.  He had no good relationships with anyone other than his wife, including his children.  He remained compliant with his psychotropic medications, but still had symptoms of depression.  The examiner opined, with regard to the Veteran's employability, that he did not have the energy or motivation to hold a regular job at this time, and that his fatigue, lack of motivation and energy, and inability to take care of his activities of daily living would hinder his ability to find work and then to keep the job as a productive employee.  The examiner indicated that the Veteran also had difficulty getting along with people and was distrustful of everyone, which was why he remained isolated at present, and the examiner opined that this would impact any job he may have.

Received in October 2016 was a formal claim for a TDIU rating (VA Form 21-8940) in which the Veteran claimed that his depression/social anxiety prevented him from securing or following any substantially gainful occupation.  He reported his disability affected full time employment starting in January 2007, he last worked full time in June 2009, and he did not leave his last job because of his disability. 

Received in November 2016 was a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), in which the Veteran's prior employer, Chipton-Ross, Inc., indicated the Veteran worked as a manufacturing engineer for them from August 2006 through June 2009, and that the reason for the termination of employment was that he completed the assignment.

In a statement dated in April 2017, the Veteran's wife reported that the Veteran started seeing a therapist for depression in 2005, and that she noticed when the Veteran stopped working in 2010 his depression got worse.  She reported that after he stopped working, the Veteran just sat at home on the couch and did not interact with anyone but her.  She reported that he also had more time to sit and think about his experiences in the Marines and that made him depressed and angry and he started lashing out more.  She also reported that his motivation decreased and he was no longer able to handle any stress because the little things could overwhelm him, and he was unable to control himself and his emotions like he used to prior to when he stopped working.  His wife indicated that the Veteran had his ups and downs over the years with depression, but that she saw a big change in his personality back in 2010 when he stopped working.

III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's mood disorder with generalized anxiety disorder has been rated under Diagnostic Code (DC) 9435 and assigned an initial 50 percent rating, effective prior to May 14, 2014, and a 70 percent rating, effective from May 14, 2014. 

Under DC 9435, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9435.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Analysis should not be limited to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for a mental disorder for the period prior to May 14, 2014.  In that regard, the Board finds that the aforementioned lay and medical evidence reflects that although there were fluctuations in the nature and severity of the Veteran's symptoms, at no time did the Veteran's symptoms meet or approximate the criteria for a 70 percent rating for this period.  As noted above, a 70 percent evaluation for a mental disorder contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the period prior to May 14, 2014, the Veteran exhibited a depressed mood and anxiety on several clinical evaluation, and also reported having anger/irritability, social isolation and withdrawal, avoidance symptoms, and arousal symptoms including disrupted sleep (although he attributed this at one point to pain), irritability, and anger problems.  With regard to the criteria for a 70 percent rating, the Board notes based on the competent evidence of record prior to May 14, 2014, it was clear that the Veteran did not have an inability to establish and maintain effective relationships - rather, he had some difficulty with relationships, as contemplated by the 50 percent evaluation. In January 2013, it was noted that his support system included his spouse, family, and friends, and that he had been married to his current wife for 36 years, with episodic marital discord, and was close to his wife and two adult sons.  It was also noted that he had no trusted friends and limited socialization with his family due to his depression and pain symptoms, and had occasional phone contact with his two sisters, but was estranged from his brother.  In May 2013, he reported he did not have close relationships with his two adult sons.  Accordingly, although some of the Veteran's interpersonal relationships were problematic, they are not of such similar severity, frequency, and duration to cause an inability to maintain relationships.

The Board acknowledges that there were some deficiencies in the Veteran's mood, including having a dysphoric and depressed mood on clinical evaluation, however, at no time was he found to have impaired judgement of the severity, frequency, and duration such that it rises to the level of impaired judgment as contemplated by the 70 percent criteria.  While it was noted on the January 2013 VA examination that he had mild memory loss, on clinical evaluations he was found to have good judgment and normal thinking and normal cognitive functioning. 

Regarding occupational functioning, the competent evidence of record shows impairment.  The record reflects that the Veteran was not working during the period prior to May 14, 2014, as he had left his last full time job in 2009/2010.  He reported he was let go from this job, and that he had been moved to night shift and could not handle the hours so he quit.  In May 2011, it was noted that he was trying to get disabled veteran benefits to start an aerospace business, and that the possible job offer he had to go back to work in the aerospace field fell through.  During this period, the Veteran also applied for and was approved for vocational rehabilitation services, effective October 2011, but he withdrew a month later indicating that this was because of the complex demands of the program.  Of significance is that while the vocational rehabilitation counselor concluded in October 2011 that the Veteran had impairment of employability in substantial part from his service-connected disabilities, his non-service connected disabilities also vocationally limited him.  Moreover, while the feasibility of achievement of a vocational goal could not reasonably be determined at that time, based on his test scores, the Veteran was shown to be compatible with his interests, abilities, and aptitudes to successful pursue a profession in the technology field, and he was to be provided services to develop necessary skills, including vocational testing, exploration, case management, and referrals as needed.  

The Board also notes that the Veteran's symptoms due to his variously diagnosed mental disorder did not result in near continuous panic or depression that affected his ability to function independently, appropriately, and effectively during this period.  Rather, the evidence shows that although the Veteran exhibited a depressed mood, he was able to independently and effectively function during this period.  In addition, he was found to be alert and oriented on clinical evaluation.  Finally, the Board notes that during this period although the Veteran had thoughts that an end to all his stress and anxiety would be inevitable, and reported periodic negative thoughts of wishing he were dead, he consistently denied suicidal or homicidal ideation on clinical evaluations.  Moreover, there were no findings of speech problems or neglect of hygiene. 

The Board acknowledges the assessed GAF scores of 60, 62, and 70 during this period.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood, mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., theft within the household), but generally functioning pretty well and some meaningful interpersonal relationships.  GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012).  Accordingly in light of the range of GAF scores assigned, the Board finds that the description of the Veteran's symptoms more adequately identifies his symptomatology as mild to moderate. 

The Board acknowledges that the Veteran resubmitted the reports of evaluation from a private psychologist, Dr. H.-G., in support of his claim, and Dr. H.-G. opined that the severity of the Veteran's symptom complex related back to his original claim in September 2011.  In that regard, the Board finds that contemporaneous medical records and evaluations, as set forth above, are more probative of the Veteran's mental disorder symptoms and related impairment than a retrospective assessment of the level of impairment.  

The Board has also considered the statements of the Veteran and his wife regarding the severity of his mental disorder, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, their opinions and observations do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected mood disorder with generalized anxiety disorder.

In view of the foregoing, the Board concludes that the preponderance of the competent evidence of record prior to May 14, 2014, shows that the Veteran's mental disorder symptoms have not met or approximated the criteria for a 70 percent rating at any time during this period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 70 percent on and after May 14, 2014.  During this period, the Veteran's symptoms associated with his mood disorder with generalized anxiety disorder definitely worsened, and included chronically depressed mood, anxiety, sleep impairment, social isolation and withdrawal, suicidal ideation, memory loss, flattened affect, disturbances of motivation, difficulty in establishing and maintaining effective relationships, neglect of appearance, and anhedonia.  

With regard to occupational impairment, although the Veteran last worked as a contractor in 2009 and ended that employment because his assignment was completed, in light of the grant of a TDIU rating, due solely to his service-connected mood disorder with generalized anxiety disorder, it can be said that the Veteran has experienced total occupational impairment due to his mood disorder with generalized anxiety disorder symptoms.  With regard to social impairment, a review of the record for this period, which includes a VA examination report, evaluations by a private psychologist, and VA treatment records tends to show the evidence in relative equipoise as to whether the Veteran's mood disorder and generalized anxiety disorder and related symptoms, during that period were productive of total social impairment, or were of such frequency, severity or duration to equate to total social impairment.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that effective on and after May 14, 2014, his mood disorder with generalized anxiety disorder was productive of total occupational and social impairment and more nearly approximated the criteria for a schedular rating of 100 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).




IV. TDIU Claim, Prior to May 14, 2014

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§  3.340 , 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§  3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Review of the record shows that prior to May 14, 2014, service connection was in effect for a mood disorder with generalized anxiety disorder, rated as 50 percent disabling, and for degenerative joint disease of the left shoulder, rated as 20 percent disabling.  The Veteran had a combined disability rating of 60 percent, effective from September 29, 2011, and therefore did not meet the minimum regulatory requirement to be considered for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may be granted, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Where, as here, the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board is precluded from granting an extraschedular evaluation in the first instance, but must consider referral.  

After weighing the medical and lay evidence of record, the Board finds that prior to May 14, 2014, the criteria for referral of TDIU on an extraschedular basis are not met, as the negative evidence of record outweighs the positive evidence of record in support of the TDIU claim.  38 C.F.R. § 4.16(b).  In that regard, review of the record shows that the Veteran has been unemployed since 2009.  He last worked as a contractor engineer in 2009.  His employer verified that he worked as a manufacturing engineer for them from August 2006 through June 2009; however, the reason for his termination of employment was that he completed the assignment and not because of disability.  In April 2011, the Veteran reported he was set to retire that year.  In May 2011, he reported he worked as a manufacturing engineer for 33 years, and lost his last full time job as a contractor after he was moved to the night shift and could not handle the hours so he quit.  However, in September 2011, it was noted he was trying to get benefits to start an aerospace business, and that the possible job offer he had to go back to work in the aerospace field fell through.  Also as noted above, during this period, the Veteran was approved for vocational rehabilitation services, but he withdrew his application citing the complex demands of the program.  Of significance is that while the vocational rehabilitation counselor concluded in October 2011 that the Veteran had impairment of employability in substantial part from his service-connected disabilities, his non-service connected disabilities also vocationally limited him, and that the feasibility of achievement of a vocational goal could not reasonably be determined at that time, but that based on his test scores, the Veteran was shown to be compatible with his interests, abilities, and aptitudes to successful pursue a profession in the technology field.  Also, he was to be provided services to develop necessary skills, including vocational testing, exploration, case management, and referrals as needed.  Moreover, in his formal claim for a TDIU rating, he claimed that his depression/social anxiety prevented him from securing or following any substantially gainful occupation.  He also reported his disability affected full time employment starting in January 2007, he last worked full time in June 2009, and he did not leave his last job because of his disability.  While acknowledging that prior to May 14, 2014, the Veteran's mood disorder with generalized anxiety disorder clearly impaired his ability to work to some extent, the Board finds that the record does not present sufficient evidence such that referral is required.  Review of the foregoing facts, to include the circumstances under which he left his last job and his approval for vocational rehabilitation benefits, shows that the impairment Veteran's service-connected disabilities does not rise to the level of being unable to secure or follow a substantially gainful occupation.  

Based on the foregoing, the Board finds that criteria for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16 (b) have not been met.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine, however, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU rating on an extraschedular basis, prior to May 14, 2014, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 








ORDER

A rating in excess of 50 percent, prior to May 14, 2014, for a mood disorder with generalized anxiety disorder, is denied.

A 100 percent rating, effective from May 14, 2014, for a mood disorder with generalized anxiety disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU rating, effective prior to May 14, 2014, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


